Citation Nr: 1507281	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for head injury.

2.  Entitlement to service connection for nervous condition, including as secondary to head injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran has unverified service in the National Guard, to include a period of active duty for training (ACDUTRA) from January 1982 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

First, it appears that the Veteran is contending that he may have incurred some of his disabilities for which he is seeking service connection during an unverified period of service.  Specifically, he asserted in his original claim for compensation that his nervous condition due to head injury, hearing loss, and tinnitus began in 1986.  The Veteran's service treatment records (STRs) contain a 1986 reenlistment examination.  However, the Veteran's DD form 214 notes only that he had ACDUTRA service from January 1982 through August 1982.  A Personal Information Exchange System (PIES) response indicated that the Veteran "performed no active duty other than for training purposes."  However, the record does not show that further efforts were made to verify any additional periods of ACDUTRA and/or inactive duty for training (INACDUTRA).  Verification of all periods of ACDUTRA and/or INACDUTRA should be accomplished on remand.  The Board notes that hearing loss that is the result of acoustic trauma sustained during either ACDUTRA or INACDUTRA is eligible for service connection, as it is considered to be the result of injury.  See 38 U.S.C.A. § 101(24) (West 2002).

Also, personnel records have not been obtained by the RO, and on remand the RO should attempt to obtain such records.

Because the Veteran has claimed service connection for disabilities that may have arisen from an incident of ACDUTRA or INACDUTRA, he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA. The March 2012 and April 2012 VCAA notice letters do not do so.  Upon remand, the AOJ should send the Veteran a VCAA notice letter that notifies the Veteran and his representative of the evidence necessary to substantiate a claim based on ACDUTRA and INACDUTRA service. See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159.

Next, regarding the Veteran's bilateral hearing loss and tinnitus claims, the Board finds that the April 2012 VA examination requested by the RO was inadequate.  The audiometric test results demonstrate bilateral hearing loss for VA compensation purposes.  The examiner did not provide an opinion as to etiology of the Veteran's hearing loss and tinnitus, noting instead that the results were inconsistent and therefore invalid.   However, the examiner did not explain why valid and reliable audiometric data could not be obtained.  Additionally, the Board notes that puretone test results are used in rating the severity of a hearing loss disability, and/or determination of a current hearing loss disability.  It is therefore unclear to the Board why the invalid puretone test results would preclude the VA examiner from rendering an etiology opinion concerning tinnitus.  

As the only audiological evaluation of record is inadequate, the Board is unable to determine whether the Veteran meets the requirements for service connection for hearing loss and tinnitus.  Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Board finds that the Veteran should be given another opportunity to undergo a hearing test.  

Finally, the Board notes that, following the July 2012 rating decision which denied the Veteran's claim of migraine headaches, the Veteran filed a July 2012 supplemental claim for migraine headaches.  The Board construes this supplemental claim as a notice of disagreement (NOD) with the disposition accorded.  The filing of an NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, such action must be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2014) that advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.  

2.  Undertake appropriate action to verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard.  In this regard, a statement showing only retirement points will not suffice.  Written confirmation of these dates should be placed in the claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed.

3.  Contact the service department and the Army National Guard, or any other official channel as necessary, and obtain personnel records only for the period of ACDUTRA from January 1982 to August 1982, and service treatment and personnel records for all other verified periods of ACDUTRA and/or INACDUTRA as noted in the claims file.  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any sources, a negative reply is requested.

4.  After the above development has been completed, schedule a VA audiology examination to determine the nature and etiology of any hearing loss or tinnitus that may be present.  The examiner must review the claims file, including a copy of this REMAND, as well as the Veteran's service treatment records and lay statements.  All indicated studies - including audiological testing - should be conducted.

The examiner should opine as to whether any diagnosed hearing loss or tinnitus is at least as likely as not (50 percent probability or greater) directly related to active service or a verified period of ACDUTRA or INACDUTRA as noted in the claims file.

If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  Issue an SOC with respect to the issue of entitlement to service connection for migraines only. The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  See 38 C.F.R. 
§ 20.302(b) (2014).

6.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the remaining claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


